DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Specification
The title of the invention is not descriptive because it is too generic.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Germanton et al (US # 5,886,302) in view of Uchimura (US # 4,778,016). With respect to claim 1, the Germanton reference discloses a digital scale (Title) comprising: a weighing platform (18); a plurality of weight sensors (28) provided underneath said weighing platform (Figs. 1 & 4B), each of said weight sensors (Fig. 4B) comprising: 
	a first sensing mechanism (50) which comprises a first securing member (209), a first elastic
member (200) movably attached on said first securing member (209), and a first movement detection
device (120) connected to said first elastic member (200), said first movement detection device (120) being arranged to transform a movement of said first elastic member (200) to a corresponding first electrical signal (Col. 4, line 62 to col. 5, line 1); and
	a second sensing mechanism (there are two elements numbered “50”), said second sensing mechanism comprising a second securing member (209), a second elastic member (200) movably attached on said second securing member (209), and a second movement detection device (121) connected to said second elastic member (Col. 4, line 62 to col. 5, line 1); and,
	a central processing unit (16) electrically connected to said first sensing mechanism
and said second sensing mechanism, a magnitude of said external load being obtained by
combining and processing said first electrical signal and said second electrical signal (Col. 5, line 59 to col. 6, line 19).
	Germantown does not disclose that a second sensing mechanism is provided between said first sensing mechanism and the weighing platform, where said second movement detection device being arranged to transform a movement of said second elastic member to a corresponding second electrical signal, wherein when an external load which is greater than a predetermined threshold is applied on said weighing platform, said first elastic member is arranged to be driven to move by said external load and push said second elastic member to move with respect to said second securing member. However this arrangement of first and second sensing mechanisms in a stepped fashion as claimed was well-known as shown by the example of Uchimura ‘016  (Fig. 2); this configuration allows load cells of different capacities and sensitivities to different weight ranges to be arranged in series so as to increase the effective weighing range of the weighing scale, as taught by Uchimura ‘016 (Col. 1, ll. 7-41). Since the scale of Germanton was intended to be used in a wide range of applications with a wide range of potential loads (Col. 2, ll. 60-64), and since it could not be anticipated accurately exactly how the end user would employ the scale, or what the optimum range of the scale needed to be to weigh whatever loads that the user wanted, it would have made sense to modify the weight sensors (28) of Germanton such that a second sensing mechanism was provided between said first sensing mechanism and the weighing platform, where said second movement detection device was arranged to transform a movement of said second elastic member to a corresponding second electrical signal, wherein when an external load which is greater than a predetermined threshold is applied on said weighing platform said first elastic member is arranged to be driven to move by said external load and push said second elastic member to move with respect to said second securing member as taught by Uchimura ‘016 as this would allow the effective range of the weighing scale to be increased without sacrificing accuracy at either the high end or the low end of the weighing range.
	With respect to claim 2, Germantown shows the protruding member (250) as claimed (Fig. 4A). 
	With respect to claim 3, Uchimura ‘016 shows that the second sensing mechanism (4) must have a protruding member (3) that extends toward said first sensing member (2) to transfer weight (Fig. 2).


Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Germanton et al (US # 5,886,302) in view of Uchimura (US # 4,778,016), as applied to claims 1-3, above, and further in view of Petrucelli et al (US # 5,929,391) and Oseko et al (US PGPub # 2009/0183928). With respect to claim 4, the type of sensing mechanism with the boundary portion (12, 44) of the securing member surrounding the elastic member where well-known as shown by the example of Petrucelli (Figs. 1 & 2), and these types of load cells were purposefully designed to as a functional alternative to the beam type load sensors (50) of Germanton, so it would have been obvious to the ordinary practioner to substitute one type of sensing mechanism for the other motivated by their art recognized functional equivalence. 
With respect to claim 5, the Oseko reference shows that a sensing mechanism with a C-shaped elastic member (Fig. 4) was a known functional alternative to the bean shaped elastic members of Germantown, so it would have been obvious to the ordinary practioner to substitute one type of sensing mechanism for the other motivated by their art recognized functional equivalence. 
With respect to claim 6, the type of sensing mechanism with the boundary portion (12, 44) of the securing member surrounding the elastic member where well-known as shown by the example of Petrucelli (Figs. 1 & 2), and these types of load cells were purposefully designed to as a functional alternative to the beam type load sensors (50) of Germanton, so it would have been obvious to the ordinary practioner to substitute one type of sensing mechanism for the other motivated by their art recognized functional equivalence. 
With respect to claim 7, the Oseko reference shows that a sensing mechanism with a C-shaped elastic member (Fig. 4) was a known functional alternative to the bean shaped elastic members of Germantown, so it would have been obvious to the ordinary practioner to substitute one type of sensing mechanism for the other motivated by their art recognized functional equivalence. 
With respect to claims 8 & 9, the exact location of the protruding members would have been an engineering design choice that would have been obvious to optimize through trial and error. 


Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Germanton et al (US # 5,886,302) in view of Uchimura (US # 4,778,016), Petrucelli et al (US # 5,929,391) and Oseko et al (US PGPub # 2009/0183928), as applied to claims 1-9, above, and further in view of Freeman et al (US # 5,190,117). With respect to claims 10-13, the use of protruding members (retention member) to server as a space and as over load prevention was known as shown by the example of Freeman (Col. 3, ll. 46-68), and it would have been obvious to the ordinary practioner to modify the design of the weight sensors of Germantown to include such spacers to protect the sensing mechanism from damage from shock loads. 
With respect to claims 14 & 15, the use of adjustable, tubular legs to level a scale to obtain accurate weight readings (since being out of level would alter the force sensed by the weight sensors) was well known as shown by the example of Freeman (Col. 3, ll. 39-45), and would have been an obvious modification to make to the apparatus of Germanton for the same reason.
Claims 16-20 merely repeat limitations already discussed, above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PGPub # 2016/0153826 (Oneid) show a sensing mechanism with a C-shaped elastic member (Fig. 3). The other references cited but not used show multi-range load cell scales similar to the applicant’s device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856